142 Mich. App. 611 (1985)
370 N.W.2d 7
PEOPLE
v.
WILLIAMS
Docket No. 79193.
Michigan Court of Appeals.
Decided January 31, 1985.
State Appellate Defender (by Sheila N. Robertson, Managing Attorney), for defendant on appeal.
Before: MacKENZIE, P.J., and V.J. BRENNAN and R.E. ROBINSON,[*] JJ.
PER CURIAM.
On February 23, 1984, defendant, Tyrone Williams, pled guilty to assault on a prison employee, MCL 750.197c; MSA 28.394(3). He was sentenced on March 29, 1984, to serve a term of from 2-1/2 to 4 years in prison to be consecutive to the term he was serving at the time the offense was committed. He appeals as of right.
Defendant's first claim of the unconstitutionality of the act based on a title-object violation is without merit. This Court has previously held that MCL 750.197c; MSA 28.394(3) does not violate the title-object clause of the Michigan Constitution. People v Wingo, 95 Mich App 101; 290 NW2d 93 (1980), lv den 410 Mich 880 (1981); People v Bellafant, 105 Mich App 788, 790; 307 NW2d 422 (1981); People v Cousins, 139 Mich App 583; 363 NW2d 285 (1984).
Similarly, defendant here does not have standing *613 to challenge for vagueness and overbreadth the constitutionality of the statute under which he was charged and found guilty. "'[V]agueness challenges to statutes which do not involve First Amendment freedoms must be examined in the light of the facts of the case at hand.'" People v Lynch, 410 Mich 343, 352; 301 NW2d 796 (1981). "[F]or defendant to have standing to challenge the statute on overbreadth the statute must be `overbroad in relation to defendant's conduct. One may not constitutionally challenge a statute on grounds of overbreadth against him when the statute clearly applies.'" People v Green, 123 Mich App 563, 565; 332 NW2d 610 (1983).
Defendant's conduct clearly fits within the statute. While being taken from his cell, the defendant assaulted a prison officer by hitting him in the nose with his handcuffs. As such, the offense committed by defendant was neither a simple assault nor was it an aggravated assault. Defendant committed an assault with a dangerous weapon and, in so doing, his conduct fell within the statute's prohibitions.
Whatever else the statute may or may not cover, it does apply here. See People v Johnson, 115 Mich App 630, 633; 321 NW2d 752 (1982). Thus, defendant has no standing to argue either the vagueness or overbreadth issue.
While the defendant raises claims of the inconsistencies between MCL 750.197c; MSA 28.394(3) and several other statutes, the core of defendant's argument is that for this statute to apply the assault must be committed either during an escape or an attempted escape. This Court has determined that MCL 750.197c; MSA 28.394(3) applies to assaults by prisoners upon prison employees, whether or not committed during an escape or attempted escape. People v Bellafant, supra.
*614 Finally, defendant claims that his sentence must be vacated and a remand for resentencing is mandated because the trial court failed to articulate its reasons for imposing sentence as required by People v Coles, 417 Mich 523, 550; 339 NW2d 440 (1983).
Our review of the record does show that a remand is necessary in order that the trial court can place on the record the reasons it used to support the sentence.
Affirmed and remanded for articulation of reasons. We retain jurisdiction.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.